The Federal government and the State government both recognize alcoholic liquors as a legitimate article of commerce; the general government by allowing the manufacture and sale for revenue, and the State government by allowing it to be imported and stored in limited quantities for personal use. Under the laws of the United States interstate commerce is exclusively under the jurisdiction of Congress. The State legislature cannot interfere in the affairs of common carriers in reference to interstate shipments without having some effect on interstate commerce. Therefore the act of the legislature of South Carolina in attempting to limit the amount of liquors that can be shipped from another State to a citizen of this State for personal and legitimate use is in conflict with the functions properly belonging to Congress and a burden on interstate commerce; it also deprives a citizen of this State from rights and privileges allowed citizens of other States, and in my opinion the act of legislature in question is unconstitutional, and for these reasons I dissent.
Circuit Judges PRINCE and DeVORE concur in the dissenting opinion delivered by
MR. JUSTICE WATTS. *Page 119